IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2012-CA-01260-SCT

HERBERT LEE, JR.

v.

GLORIA THOMPSON AND DEBORAH DIXON


DATE OF JUDGMENT:                          08/01/2012
TRIAL JUDGE:                               HON. JEFF WEILL, SR.
TRIAL COURT ATTORNEYS:                     EDWARD BLACKMON, JR.
                                           LANCE L. STEVENS
COURT FROM WHICH APPEALED:                 HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   JANE E. TUCKER
                                           EDWARD BLACKMON, JR.
ATTORNEY FOR APPELLEES:                    LANCE L. STEVENS
NATURE OF THE CASE:                        CIVIL - CONTRACT
DISPOSITION:                               AFFIRMED - 02/27/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE DICKINSON, P.J., LAMAR AND CHANDLER, JJ.

       CHANDLER, JUSTICE, FOR THE COURT:

¶1.    This is the second appeal to this Court of this case involving the 2001 settlement of

thirteen diet-drug claims for approximately $32 million. Herbert Lee Jr., the attorney who

handled the settlement, agreed that six percent of the gross settlement would be used to pay

for “common benefit” discovery materials generated in the federal multi-district litigation

(MDL) of diet-drug claims. At the settlement, Lee billed the MDL fee to the plaintiffs. After

the settlement, the MDL court ordered a partial refund of the MDL fee.
¶2.    Two of the plaintiffs, Gloria Thompson and Deborah Dixon (collectively, “the

plaintiffs”), sued Lee, alleging that his attorney’s fee had exceeded the amount set out in the

retainer agreement and that he had failed to accurately refund their portions of the MDL fee.

The trial court granted summary judgment to Lee on the contract issue and to the plaintiffs

on the MDL fee issue. Both Lee and the plaintiffs appealed, and in Lee v. Thompson, 43 So.
3d 1104 (Miss. 2010) (Lee I),1 this Court reversed and remanded for a trial on the contract

issue. We affirmed the grant of summary judgment on the MDL fee issue, but remanded for

the trial court to “determine if the MDL fees were paid in accordance with MDL Pre-Trial

Order 2152, and if not, to order such distribution.” Id. at 1115.

¶3.    After the trial on the contract issue, the jury found in favor of Lee. The trial court

determined that the MDL fees had not been paid in accordance with the MDL pretrial order,

and ordered that Lee pay Thompson $420,000 and Dixon $180,000. Lee appeals, arguing

that (1) this Court erred in Lee I by finding that the MDL order required him to pay the entire

MDL fee from his attorney’s fees; (2) the plaintiffs are entitled to only $140,000 and $60,000

based on a prior representation of their attorney as to the amount owed; and (3) the plaintiffs’

case warrants dismissal with prejudice due to their wrongful conduct.

¶4.    We find that Lee’s assertion that the pretrial orders did not require to him to pay the

entire MDL fee was decided in the first appeal and is barred by the law of the case doctrine.

We further find that the plaintiffs’ letter brief did not constitute a binding admission on the




       1
         For the purposes of adjudicating this appeal, we take judicial notice of the record
filed with this Court in Lee I.

                                               2
amount of damages and that Lee’s assertion that the plaintiffs should be sanctioned for

misconduct is procedurally barred.

                                          FACTS

¶5.    Thompson and Dixon hired Lee to represent them in litigation arising out of their

consumption of certain diet drugs commonly referred to as Fen/Phen. Lee filed the lawsuit

in the Circuit Court of Holmes County on behalf of Thompson, Dixon, and eleven other

plaintiffs. Lee I, 43 So. 3d at 1106. During the pendency of the lawsuit, Lee entered into an

agreement with the Plaintiffs’ Management Committee (PMC) appointed by the United

States District Court for the Eastern District of Pennsylvania in MDL 1203, In re Diet

Drugs. The agreement provided that, in exchange for Lee’s use of certain “common benefit”

discovery materials, Lee would deposit six percent of “the gross amount of recovery of each

. . . client” in the MDL 1203 Fee and Cost Account.

¶6.    The case settled in 2001. At the settlement, Thompson and Dixon signed disclosure

sheets documenting the disbursal of funds prior to receiving their portions of the settlement.

Thompson received the largest award, totaling more than $7.4 million. Dixon received the

third-largest award, totaling more than $3.1 million. A document entitled “Global Case

Expenses For Amos, et al. v. American Home Products” reflects that the global settlement

amount was $32 million. The document shows that the MDL fee of $1,920,000 was deducted

from the global settlement amount. The “amount to be distributed” is listed as $30,080,000,

which is $32 million minus six percent, or $1,920,000. Thompson and Dixon’s individual

settlement sheets show that each received a percentage of the $30,080,000, minus case

expenses and Lee’s attorney’s fee. The individual settlement sheets did not account for the

                                              3
six-percent MDL fee. In his brief, Lee asserts that the thirteen plaintiffs agreed to pay the

MDL fee when they agreed to participate in the settlement. He asserts that he paid forty-five

percent of the MDL fee, and his clients paid fifty-five percent of the fee.

¶7.    In 2003, the MDL 1203 court determined that one-third of all the sums deposited in

the MDL 1203 Fee and Cost Account should be returned to those who had contributed to

them. Pursuant to this determination, two percent of the $32 million settlement amount was

returned to Lee. Lee allocated the refund by retaining forty-five percent for himself as his

attorney’s fee and refunding each client one thirteenth of the remaining fifty-five percent.

Thompson and Dixon contested the amount of the refund and subsequently filed this lawsuit

concerning the percentage amount of Lee’s attorney’s fee and the amount of the MDL fee

refund. The trial court granted summary judgment to Thompson and Dixon on the refund

issue, finding that certain MDL pretrial orders required disbursement of the refund on a pro

rata basis.

¶8.    Regarding the attorney’s fee, Thompson and Dixon alleged that, when Lee undertook

their representation, they had signed contingency-fee agreements providing that Lee would

receive forty percent of any settlement of their diet-drug claims. But they alleged that, at the

settlement, Lee instead had charged forty-five percent. In contrast, Lee claimed the

contingency-fee contracts had provided for a forty-five percent fee. However, Lee was

unable to produce the original contingency-fee contracts. The trial court granted Lee’s

motion for summary judgment on this claim, finding that Thompson and Dixon had ratified

the forty-five percent fee when they signed the settlement agreement. In Lee I, this Court

reversed the grant of summary judgment and remanded for a trial, finding that Thompson and


                                               4
Dixon could recover if the jury determined they had been coerced into entering the settlement

agreement by Lee’s statement that their failure to do so would delay or prevent their

compensation. Lee I, 43 So. 3d at 1115.

¶9.    In Lee I, this Court further held that Lee improperly had allocated the MDL fee to the

plaintiffs in contravention of certain pretrial orders entered in MDL 1203 that applied to

Lee’s contract with the PMC. The first of these pretrial orders, PTO 467, recognized that the

PMC had authorized certain attorneys to perform work for the common benefit of the

plaintiffs in MDL 1203, known as “common benefit attorneys.” MDL 1203 Pre-Trial Order

467 (Feb. 10, 1999). PTO 467 established a procedure under which a percentage of any

payment by the defendant to the plaintiffs would be sequestered to provide reimbursement

of costs and attorney’s fees to the common benefit attorneys. The sequestered funds would

be held in the MDL 1203 Fee and Cost Account. PTO 467 provided that the defendant was

to deduct nine percent from any payment to a plaintiff in MDL 1203 and that amount would

be deposited in the MDL 1203 Fee and Cost Account. For state-federal coordinated cases,

the amount was six percent.2



       2
           PTO 467 provides that, in state-federal coordinated actions, the defendant

       shall deduct an amount equal to six percent (6%) of the aggregate of the
       amount being paid and any amounts to be paid in the future and shall pay such
       sum for deposit into the MDL Fee and Cost Account for distribution in
       accordance with the provisions of paragraphs 4 through 9 of this Pretrial
       Order.

       Then, Paragraph 8 of PTO 467 states that:

       Any sum ordered to be paid by the Court pursuant to this Order as an award
       of counsel fees shall be deducted from the total amount of counsel fees payable

                                               5
¶10.   Pre-Trial Order 2152 stated that it clarified PTO 467. MDL 1203 Pre-Trial Order 2152

(Sept. 12, 2001). PTO 2152 provided that the defendant was to “withhold nine percent from

the gross amount of each Claim Payment for deposit into the MDL Fee and Cost Account.”

PTO 2152 also stated that:

       Upon receipt of the balance of the Claim Payment, a plaintiff’s attorney is
       required to determine the amount owed to the attorney under the terms of his
       or her retention agreement and reduce the amount owed under the retention
       agreement by the amount withheld under the 9% assessment. The plaintiff’s
       recovery shall not be affected by the 9% assessment.

MDL 1203 Pre-Trial Order 2152 (Sept. 12, 2001). PTO 2152 provided an example of a

settlement distribution. This Court interpreted PTO 2152 to require that the MDL fee be

assessed as a percentage of each plaintiff’s claim.3 Lee I, 43 So. 3d at 1110.

¶11.   In Lee I, Lee argued that the pretrial orders did not apply to him because the Circuit

Court of Holmes County had not entered an order for state-federal coordination. Id. at 1109.

This Court held that the orders applied because Lee had “willingly participated in the MDL

Common Benefit Fund, and therefore he voluntarily subjected himself to the orders of the

United States District Court for the Eastern District of Pennsylvania in regard to the funds

he placed in the MDL account.” Id. at 1111. The Court concluded that, because the pretrial



       to individual plaintiff’s counsel, it being understood that the Common Benefit
       Attorneys’ portion shall not diminish the portion of the recovery that any
       plaintiff would have been entitled to receive had there been no participation by
       the Common Benefit Attorneys.

MDL 1203 Pre-Trial Order 467 (Feb. 10, 1999).
       3
         We note that Paragraph 8 of PTO 467 explicitly applies to the six-percent assessment
and requires its deduction from plaintiff’s counsel’s attorney’s fees. In addition, PTO 2152
clarifies this aspect of the assessment of the MDL fee.

                                              6
orders applied, the six percent was to be calculated from each plaintiff’s claim on a pro rata

basis. Id. This Court recognized that because the settlement was divided pro rata, each

client’s contribution to the MDL fee varied according to the size of that client’s individual

settlement. We stated:

              Lee argued in his motion for summary judgment and now on appeal that
       “each of [Lee's thirteen] diet-drug clients paid an equal amount of the Common
       Benefit Fund because each received equal benefits from the funds. Thus, each
       paid [one-thirteenth] of the total amount.” Lee further argued, “Neither
       Thompson nor Dixon paid into the MDL Fund based upon the amount of their
       individual settlements and are not entitled to refunds based upon the amounts
       of their individual settlement amounts.” However, Lee's argument is
       mathematically illogical because the assessment was a percentage, rather than
       a specific dollar amount. Each client cannot contribute the same amount when
       the assessment is a percent of their recovery unless each client recovers the
       same amount.

Lee I, 43 So. 3d at 1112. Thus, we addressed and squarely rejected Lee’s argument that his

clients had paid only one-thirteenth of the MDL fee.

¶12.   We held that, because PTO 2152 required the MDL fee to be paid by the attorney, the

MDL fee was to be deducted from Lee’s attorney’s fee. Id. We observed that Lee

erroneously had billed the MDL fee to his clients, and that, if Lee had paid the MDL fee

himself as required by the pretrial orders, he would have been entitled to the entire refund.

Id. at 1112. The Court remanded for the trial court to determine “if the settlement was

distributed in accordance with MDL 1203 Pre-Trial Order 2152, and if not, to order such

distribution.” Id.

¶13.   On remand, the plaintiffs filed a Motion for Partial Summary Judgment on Judicially

Determined Claims concerning the MDL fee and Lee filed a response. The trial court

determined that the MDL fee had not been paid in accordance with the MDL pretrial orders.

                                              7
The trial court determined that Thompson and Dixon’s damages included “the difference

between the attorney’s fees paid by Plaintiffs and the amount that should have been paid

under MDL 1203 Pre-Trial Order 2152.” Using the example from PTO 2152 and quoted in

Lee I, the trial court calculated the amounts due Thompson and Dixon, finding Lee owed

Thompson $420,000 and owed Dixon $180,000. The trial court found that, because under

the appropriate calculation Lee was responsible for the entire MDL fee, he was entitled to

the refund. The trial court ordered post-judgment interest at the rate of 1.62% per annum. On

the contract issue, the jury found that the original contingency-fee contracts had provided for

attorney’s fees of forty percent, but that Thompson and Dixon had entered into the settlement

agreement providing for a forty-five percent fee without coercion. The trial court entered a

final judgment on August 1, 2012.

¶14.   On appeal, Lee argues that (1) this Court erred in Lee I by finding that the MDL

orders required him to pay the MDL fee from his attorney’s fees; (2) the plaintiffs can

recover only $140,000 and $60,000 due to a prior representation of their attorney as to the

maximum amount owed; and (3) the plaintiffs’ case should be dismissed with prejudice due

to their wrongful conduct. He does not challenge the trial court’s calculation of the amounts

owed to Thompson and Dixon.

                                  LAW AND ANALYSIS

       I.     WHETHER THIS COURT SHOULD REVISIT ITS HOLDING IN
              LEE I THAT, UNDER MDL 1203 PRE-TRIAL ORDER 2152, LEE
              IS REQUIRED TO PAY THE SIX-PERCENT MDL FEE FROM HIS
              ATTORNEY’S FEE.




                                              8
¶15.   Lee argues that this Court should revisit its holding in Lee I because it was incorrect.

He does not take issue with the Court’s finding that the pretrial orders applied to him

because he voluntarily subjected himself to them by contracting for the use of common

benefit materials. Rather, Lee argues that, while the pretrial orders require that an attorney

pay the nine-percent fee in federal cases, they impose no requirement that an attorney pay

the six-percent fee in state cases. Therefore, Lee argues, contrary to this Court’s holding, the

pretrial orders allowed him to bill the six-percent fee to his clients.

¶16.   Lee did not raise this argument in his appellant’s brief in Lee I. Although Lee

provided no argument on this issue, this Court addressed the matter in a footnote in the

opinion. Referring to the example settlement distribution provided in PTO 2152, the footnote

stated that “The example was given in a case in the federal court system, in which the charge

was nine percent. The state-federal coordinated cases were assessed only six percent of their

settlement as the MDL fee. Regardless, the formula would work in the same manner.” Lee

I, 43 So. 3d at 1111 n.3. Lee argues that the pretrial orders do not support the Court’s

conclusion that the six-percent fee must be assessed against each plaintiff’s claim on a pro

rata basis and then deducted from the attorney’s fee.

¶17.   Lee did not file a motion for rehearing of the decision in Lee I. See M.R.A.P. 40(a)

(“the motion for rehearing should be used to call attention to specific errors of law or fact

which the opinion is thought to contain”). Lee first raised this argument during the

proceedings on remand in his Motion for Reconsideration of the trial court’s order awarding

$420,000 to Thompson and $180,000 to Dixon. The trial court denied the motion for

reconsideration. Now, Lee has filed this appeal of the trial court’s order, inviting this Court

                                               9
to overrule its holding in Lee I. This request implicates the law of the case doctrine.

According to the law of the case doctrine, a court’s mandate is binding on the trial court on

remand, unless an exception applies. Simpson v. State Farm Fire & Cas. Co., 564 So. 2d
1374, 1376 (Miss. 1990) (overruled in part on other grounds). This Court has stated that:

       The doctrine of the law of the case is similar to that of former adjudication,
       relates entirely to questions of law, and is confined in its operation to
       subsequent proceedings in the case. Whatever is once established as the
       controlling legal rule of decision, between the same parties in the same case,
       continues to be the law of the case, so long as there is a similarity of facts. This
       principle expresses the practice of courts generally to refuse to reopen what
       has previously been decided. It is founded on public policy and the interests
       of orderly and consistent judicial procedure.

Id. at 1377 (quoting Mississippi College v. May, 241 Miss. 359, 366, 128 So. 2d 557, 558

(1961)). The doctrine has its basis in the principles of res judicata. Cont’l Turpentine &

Rosin Co. v. Gulf Naval Stores Co., 244 Miss. 465, 479, 142 So. 2d 200, 206 (1962).

¶18.   If a second appeal involves the same issues and the same facts as a prior appeal, the

law established in the prior appeal ordinarily applies under the law of the case doctrine. J.K.

v. R.K., 30 So. 3d 290, 296 (Miss. 2009). An exception to the doctrine applies when “the

facts are different, so that the principles of law announced on the first appeal are not

applicable, as where there are material changes in the evidence, pleadings or findings.”

Simpson, 564 So. 2d at 1376 (quoting Cont’l Turpentine, 244 Miss. at 480, 142 So. 2d at

207). In that circumstance, “a prior decision is not conclusive upon questions presented on

the subsequent appeal.” Id. This Court has recognized another exception to the law of the

case doctrine when the previous decision was manifestly erroneous and to uphold it would




                                               10
cause “a grave injustice.” J.K., 30 So. 3d at 296. In Brewer v. Browning, 115 Miss. 358, 76
So. 267 (1917), the Court stated that

       We do not think, however, that [the law of the case doctrine] is so fixed and
       binding upon the court that it may not depart from its former decision on a
       subsequent appeal if the former decision in its judgment after mature
       consideration is erroneous and wrongful and would lead to unjust results.
       Where the facts are the same, and where there has been no change of
       conditions or situations as that a change of decision would work wrong and
       injustice, the court may, on the subsequent appeal, correct its former decision
       where it is manifestly wrong.

Id. at 269.

¶19.   Because the issues and facts in this appeal are identical to those in the prior appeal,

the law of the case doctrine ordinarily would bar the Court’s reconsideration of matters

previously decided. Lee argues that the Court’s prior decision was manifestly wrong;

therefore, the Court should revisit its decision to prevent a grave injustice. In Simpson, this

Court rejected the appellant’s contention that revisiting a prior decision was necessary to

prevent manifest injustice. Simpson, 564 So. 2d at 1380. This Court stated:

       we take this opportunity to emphasize that this court will not, absent truly
       ‘exceptional circumstances,’ look favorably on arguments against the law of
       the case which fall only under the ‘manifest injustice’ rubric. We do not intend
       to allow this avenue of attack on the law of the case to become an auxiliary
       vehicle for the repetition of arguments previously advanced, without success,
       in appellate briefs, petitions for rehearing, and petitions for certiorari.

Id. (quoting Laffey v. Northwest Airlines, Inc. 740 F.2d 1071, 1082-83 (D.C. Cir. 1984)).

¶20.   We find no exceptional circumstances present to prompt our reconsideration of Lee

I. Lee challenged the applicability of the pretrial orders in Lee I. We determined that the

pretrial orders applied and required Lee to deduct the six-percent MDL fee from his

attorney’s fee. It was necessary to this Court’s determination of the issue for it to decide

                                              11
whether the six-percent fee was to be paid in the same manner as the nine-percent fee. Lee

now makes an additional argument that the pretrial orders did not require that the six-percent

fee be paid from attorney’s fees. While Lee did not raise this theory in the prior appeal, he

should have done so, as the matter of the applicability of the pretrial orders and what those

orders required was squarely before the Court at that time. A second appeal after remand is

not an opportunity for an appellant to posit new arguments on legal issues finally determined

in the first appeal. We find that no manifest injustice resulted from our decision in Lee I and

that Lee’s argument is barred by the law of the case doctrine.

       II.     WHETHER, DUE TO A REPRESENTATION BY THEIR
               ATTORNEY, THOMPSON’S RECOVERY SHOULD BE LIMITED
               TO $140,000 AND DIXON’S RECOVERY SHOULD BE LIMITED
               TO $60,000.

¶21.   This issue concerns a letter brief by plaintiffs’ counsel dated February 15, 2008, which

was after the trial court entered its original order finding that the pretrial orders required pro

rata distribution of the refund, but before the appeal of that order in Lee I. Counsel argued

that the plaintiffs were entitled to refunds of two percent of their individual settlement

amounts. Counsel determined that Thompson had paid six percent of her settlement,

$420,000, toward the MDL fee and was entitled to a two-percent refund totaling $140,000.

Counsel determined that Dixon had paid six percent of her settlement, $180,000, toward the

MDL fee, and was entitled to a two-percent refund totaling $60,000. Counsel provided an

alternative calculation requesting $189,000 for Thompson and $81,000 for Dixon if the court

accepted their argument that Lee had deducted the MDL fee in an illegal manner. Counsel

offered to stipulate to these amounts. The letter brief was filed with the trial court.



                                               12
¶22.   Lee never agreed to the offer to stipulate damages. Nonetheless, Lee argues that the

plaintiffs’ specification of damages in the letter brief was binding on Thompson and Dixon,

and for that reason, the trial court erred by awarding them $420,000 and $180,000,

respectively, after the proceedings on remand. Lee first raised this issue in his Motion for

Clarification of the trial court’s order, which was denied by the trial court. He cites several

cases holding that an attorney’s representation to the court is binding on the client. See

MacDonald v. Gen. Motors Corp., 110 F.3d 337, 340-41 (6th Cir. 1997) (defendant’s

comments in opening statements that plaintiffs had done nothing wrong did not operate as

binding admissions barring evidence of comparative negligence because they were not clear,

deliberate, and voluntary waivers of the right to present evidence); Rogers v. Rogers, 662 So.
2d 1111, 1115 (Miss. 1995) (an attorney’s statement that his client had agreed to pay a

certain amount in child support constituted an admission under the Mississippi Rules of

Evidence).

¶23.   We reject Lee’s argument that the plaintiffs are bound by the request for damages in

the letter brief. The letter brief posited the amount of the two-percent MDL fee refund the

plaintiffs were owed. However, in Lee I, this Court determined that the MDL pretrial orders

had prohibited Lee from billing the plaintiffs for any amount of the six-percent MDL fee in

the original settlement. Lee I, 43 So. 3d at 1112. The Court remanded to the trial court for

a determination of whether the entire settlement had been distributed in accordance with the

MDL pretrial orders. Id. Because the Court ordered the trial court to determine the total

damages due to Thompson and Dixon, the letter brief was irrelevant to the issue on remand.




                                              13
       III.    WHETHER MISCONDUCT BY THOMPSON AND DIXON BARS
               THEIR RECOVERY.

¶24.   In Lee’s principal brief, he argues that this Court should reverse the plaintiffs’ damage

award and dismiss their case as a sanction for misconduct by Thompson and Dixon. Lee

argues that the plaintiffs filed this lawsuit “based on facts they knew to be false.” Lee

contends that the plaintiffs fabricated their claims that the original contingency-fee

agreements provided for a forty-percent fee. He argues that they “maintained this fiction even

when confronted with copies of the retainer agreements that demonstrated that their

agreement with Lee was that he would take a 45% fee 4 as well as copies of the settlement

disclosure showing that Lee was taking a 45% fee.” He also points to Thompson’s admission

in her deposition that she offered to pay Lee’s secretary $100,000 in exchange for a copy of

her retainer agreement with Lee. Lee contends that the jury’s verdict in his favor indicates

the jury exonerated him of any wrongdoing and “soundly rejected all of Thompson and

Dixon’s claim to the effect that Lee cheated them out of money owed them under the

settlement.”

¶25.   As authority for his contention that the plaintiffs’ conduct warrants the ultimate

sanction of dismissal, Lee cites Pierce v. Heritage Properties, Inc., 688 So. 2d 1385 (Miss.

1997). In Pierce, the Court affirmed the trial court’s dismissal of the case because the

plaintiff had filed manifestly false responses to discovery requests and made material

misrepresentations in her deposition. Id. at 1392. The Court found Pierce’s conduct




       4
       At the trial, Thompson and Dixon contended that the copies of the retainer
agreements showing a forty-five percent fee were forgeries.

                                              14
constituted bad faith. Id. at 1390. While the Court generally was reluctant to impose the

harshest sanction, dismissal, the Court found that dismissal is warranted when the plaintiff

“knowingly refuse[s] to be forthcoming and actively withhold[s] the truth from the court and

[gives] a great deal of perjured testimony.” Id. at 1391.

¶26.   The plaintiffs accurately point out that Lee’s assertion that they committed misconduct

in pursuing this lawsuit is belied by this Court’s opinion remanding for a trial and by the

jury’s verdict finding that the contingency-fee contracts provided for a forty-percent fee. The

plaintiffs assert that Lee’s argument is an attempt to mislead this Court and is sanctionable.

They point out that Lee did not designate the trial transcript or the verdict form in the

designation of the record. Therefore, the record that initially was submitted for this Court’s

review did not include the jury verdict form, which was included after the plaintiffs requested

supplementation. The jury verdict form showed the jury found that Lee and the plaintiffs had

entered into forty-percent contingency fee contracts, that Lee had breached those contracts

by charging a forty-five percent contingency fee, but that the plaintiffs had signed the

settlement disbursal agreement free from intimidation, coercion, or fraud.

¶27.   We find that this Court’s reversal of the grant of summary judgment to Lee and the

jury verdict form totally discredit Lee’s assertions of misconduct. In Lee’s reply brief, his

counsel provides an apology to the Court for the misrepresentations, stating:

               Undersigned counsel apologizes for misleading the Court as to the
       jury’s verdict in this case. She wrote the brief based on what she understood
       was the case and since this was consistent with the fact that Thompson and
       Dixon were awarded zero damages on the claim that they had been cheated out
       of their part of the settlement, counsel had no reason to question what she was
       told about the verdict. The Appellant’s initial brief was filed on May 8, 2013.



                                              15
       It was not until May 29, 2013 that Appellees asked that the verdict form be
       made part of the record and attached the verdict form thereto.

Despite this apology, Lee continues in the reply brief to argue that Thompson was guilty of

misconduct that should foreclose her recovery because Thompson: (1) stated at her

deposition that she had no problem with the amount of the settlement she received, but only

with the amount of the refund; (2) admitted that she offered Lee’s secretary $100,000 to

obtain a copy of her retainer agreement, and (3) admitted she never showed the settlement

forms to her current counsel.

¶28.   We find that Lee’s argument is procedurally barred because Lee never requested

sanctions before the trial court. “Issues raised for the first time on appeal are procedurally

barred.” McNeese v. McNeese, 119 So. 3d 264, 267 (Miss. 2013). Notwithstanding the

procedural bar, Lee has not shown that Thompson or Dixon made any false statements or

misrepresentations to the trial court. In fact, in Lee I, this Court determined that the

plaintiffs’ case presented genuine issues of material fact and ordered a trial. If the plaintiffs’

arguments had been frivolous, this Court would have deemed them so at that time. Further,

Lee’s false assertions in his principal brief, coupled with his failure to designate the jury

verdict form disproving those assertions, raise the question of whether Lee intentionally

attempted to mislead this Court. While Lee’s counsel asserts that the misrepresentations were

due to lack of knowledge, an attorney has a responsibility to base assertions in the briefs on

facts in the record. See M.R.A.P. 28(a)(6) (“[t]he argument shall contain the contentions of

appellant with respect to the issues presented, and the reasons for those contentions, with

citations to the authorities, statutes, and parts of the record relied on”) (emphasis added). We



                                               16
admonish Lee’s counsel and all other attorneys briefing issues before this Court that all

contentions respecting the facts must be based upon the record. Arguments squarely

contradicted by the record may be deemed frivolous and subject to sanctions under this

Court’s inherent authority. See Barrett v. Jones, Funderburg, Sessums, Peterson & Lee,

LLC, 27 So. 3d 363, 370 (Miss. 2009) (“A court has the inherent power to impose sanctions

in order to protect the integrity of the judicial process”); M.R.A.P. 38 (“In a civil case if the

Supreme Court or Court of Appeals shall determine that an appeal is frivolous, it shall award

just damages and single or double costs to the appellee”).

                                       CONCLUSION

¶29.   Lee’s assertion that the pretrial orders did not require him to pay the entire MDL fee

is barred by the law of the case doctrine because the Court decided the issue in Lee I and no

exception applies. The plaintiffs’ letter brief did not constitute a binding admission on the

amount of damages. And, Lee’s contention that the plaintiffs should be sanctioned for

misconduct is procedurally barred. Therefore, we affirm the trial court’s judgment.

¶30.   AFFIRMED.

     WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS,
PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                               17